743 N.W.2d 207 (2008)
Antonio L. THOMAS and Antonio L. Thomas Associated, Plaintiffs-Appellants,
v.
La-Van HAWKINS and Urban City Foods, LLC, Defendants-Appellees, and
Melvin Butch Hollowell, Appellee.
Docket No. 133825. COA No. 273283.
Supreme Court of Michigan.
January 22, 2008.
On order of the Court, the application for leave to appeal the March 22, 2007 order of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.